Citation Nr: 1242987	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-46 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for neuritis of the right foot, secondary to surgery for service-connected right ankle tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active service from June 1990 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Veteran presented testimony relevant to this appeal before the undersigned at a hearing held at the local RO.  A transcript of the hearing is associated with the record.

Additional argument and evidence were received from the Veteran on the day of the hearing and accompanied by a waiver of his right to initial RO consideration of the evidence.  38 C.F.R. §§ 19.9, 20.1304(c).

In October 2006, the Veteran filed a claim for a temporary total disability rating for right ankle surgery performed in November 2006 which was subsequently denied by an April 2007 rating decision.  After the RO issued a Statement of the Case in June 2008, the Veteran submitted a Form 9 substantive appeal in August 2008.  However, a December 2011 Decision Review Officer Decision granted the Veteran's claim and the Veteran has not submitted a notice of disagreement with this decision.  Accordingly, this issue is not currently before the Board, and the Board's review here is limited to the right foot claim.

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDING OF FACT

The Veteran's neuritis of the right foot is proximately due to surgery for service-connected right ankle tendonitis.

CONCLUSION OF LAW

Service connection for neuritis of the right foot is warranted as secondary to the surgery for the Veteran's service-connected right ankle tendonitis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In view of the favorable disposition below, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA with respect to the Veteran's claim are rendered moot.

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability which is proximately due to, or aggravated by service-connected disability.  38 C.F.R. § 3.310(a) ; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present case appears to predate the regulatory change.  Consequently, the Board will apply the prior version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The Veteran's primary contention is that he has a neurological disorder of the right foot, claimed as neuritis, secondary to the surgery that was done for service-connected right ankle tendonitis.

Private treatment records show that the Veteran underwent a right ankle arthroscopy and lateral ankle ligamentous reconstruction, modified Chrisman-Snook type procedure, in November 2006.  A December 2006 podiatry report shows that six week status post lateral ankle ligament reconstruction, the Veteran complained of some burning sensations in his right ankle and foot.  On examination of the right foot, there was some hypersensitivity over the anterior aspect of the incision line at the superficial peroneal nerve area.  His podiatrist prescribed anti-inflammatory medication and BioFreeze for neuritis.

VA treatment records include a January 2007 podiatry consult report which shows that the Veteran had continued complaints of right foot pain that radiated from the anterior aspect of the incision site of the right anterior ankle out the dorsal-lateral border of the foot over the course and distribution of the intermediate dorsal cutaneous nerve (IDCN).  The Veteran stated that he was told that his nerve pain appeared to be a complication of surgery on his right ankle.

On VA joints examination in September 2009, an examination of the Veteran's right foot revealed diminution of sensation over the lateral, medial, and dorsum of the right foot.

VA treatment records include a September 2010 podiatry consult report which shows continued complaints of nerve pain on the dorsal and lateral aspect of the right foot.  It was noted that the Veteran had experienced nerve pain since the 2006 Chrisman-Snook procedure.  On neurological examination, the Veteran was sensitive to light touch on the dorsal and lateral aspect of his right foot and subjectively complained of pain, numbness, and tingling.  When tapping the IDCN at the level of the extensor retinaculum, there was shooting pain down into his third through fifth digits.  EMG and NCV studies revealed that the right peroneal motor response was absent.  The right tibial motor was normal.  The right sural sensory and intermediate and medial branches of the superficial peroneal sensory nerves were normal, consistent with a peroneal nerve injury.  The Veteran was diagnosed with nerve entrapment of the IDCN of the right foot and neurolysis was scheduled.

In November 2010, the Veteran underwent neurolysis of the right foot.  In December 2010, the Veteran underwent an intermediate dorsal cutaneous neurectomy after which he still felt a burning sensation along the dorsal aspect of his right foot.  On neurological examination, light touch of the right dorsal foot elicited burning and intense pain.  The assessment was status post intermediate dorsal cutaneous neurectomy and medial dorsal cutaneous neurectomy.

In a statement from the Dr. M.C.M., the Veteran's VA podiatrist and surgeon, received by the RO in October 2011, Dr. M.C.M. indicated treatment of the Veteran since February 2010 for a chief complaint of severe lateral and dorsal foot and ankle pain following a Chrisman-Snook lateral ankle stabilization surgery.  He later underwent sclerosing alcohol injections to all the nerves of the right foot/ankle which only worsened his pain.  Dr. M.C.M. indicated that he performed two nerve surgeries that failed to relieve his pain.  He opined that the Veteran's pain was "service-connected" to the pain he experienced after the right ankle stabilization.  He explained that the post-surgical pain led the Veteran to seek additional VA treatment that included sclerosing alcohol injections.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge.  During that hearing, he testified that he had a burning sensation in his right foot prior to surgery on his right ankle, but after surgery he experienced burning and very sharp pain that ran to the middle toe and sometimes to the second and pinkie toes on the right foot.  He stated that prior to his right ankle surgery, he was informed that side effects could include a burning sensation and pain.  The Veteran also stated that since the right ankle surgery, he has continued to seek treatment for neuritis in the right foot which his physicians have related to his right ankle surgery.

From the above, it is clear that the neuritis of the right foot is a residual from the ankle surgery performed in 2006.  The basis for the denial of the claim, however, was that the surgery was not performed because of the service-connected ankle condition, but because of post-service ankle injuries.  However, the December 2010 VA examiner stated the reconstructive surgery was due at least in part to the problems he was having with the Achilles tendon, which is the service-connected condition.  For this reason, a December 2011 decision granted the convalescence rating following the 2006 surgery.  The conclusion that the surgery was due, at least in part, to the service-connected condition, necessarily leads to the conclusion that the neuritis resulting from that surgery should also be service connected.

Therefore, the Board, in reviewing the record in its entirety, finds that the lay and medical evidence shows that the Veteran's neuritis of the right foot is proximately due to surgery for his service-connected right ankle tendonitis.  Accordingly, service connection for neuritis of the right foot is warranted.  The claim, therefore, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).


ORDER

Service connection is warranted for neuritis of the right foot, secondary to surgery for service-connected right ankle tendonitis.  To that extent, the appeal is granted.



____________________________________________
MICHELLE L. KANE	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


